Citation Nr: 0123172	
Decision Date: 09/24/01    Archive Date: 10/02/01	

DOCKET NO.  01-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for extraction of teeth for 
the purpose of treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1950 to May 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

VA regulations prohibit a grant of service connection for 
teeth extracted because of chronic periodontal disease prior 
to 180 days of active service for treatment purposes.


CONCLUSION OF LAW

Service connection for extraction of teeth for the purpose of 
treatment is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.381 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

When the veteran testified before a member of the Board in 
June 2001, at pages 6 and 7 of the transcript, he claimed he 
was not seeking service connection for a dental disability 
for purposes of an award of disability compensation benefits 
but, instead, was seeking entitlement to service connection 
for loss of teeth for the purpose of receiving VA dental 
care.  Current VA regulations prohibit establishing service 
connection for teeth extracted because of chronic periodontal 
disease prior to 180 days of active service.  The regulations 
provide that:  Teeth extracted because of chronic periodontal 
disease will be service connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(f) (2000).

Service medical records reflect that the veteran was 
hospitalized on April 28, 1951, for chronic abscess.  
Extraction of all remaining natural teeth was recommended.  
Service medical records reflect that the veteran's teeth were 
extracted on May 1 and May 7, 1951. 

The veteran entered active service on November 22, 1950.  
During his personal hearing, in June 2001, he testified that 
the extraction of his teeth occurred prior to May 18, 1951. 

In view of the foregoing, all of the evidence, both the 
competent medical records as well as the veteran's best 
recollection, reflects that the veteran's natural teeth were 
all extracted prior to him completing 180 days of active 
service.  There is no evidence that the extraction was the 
result of trauma, but rather all of the evidence reflects 
that the extraction occurred due to chronic abscess.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that, in 
cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.

While the VA has a duty to assist a claimant in developing 
all facts pertinent to a claim for benefits, the Board finds 
that no reasonable possibility exists that such assistance 
would aid in the establishment of service connection for 
extraction of teeth for purposes of an award of disability 
compensation benefits.  In this regard, there is no 
disagreement regarding the fact that the veteran had all of 
his remaining natural teeth extracted in early May 1951, as a 
result of chronic abscess.  Further, there is no disagreement 
that this extraction occurred during the veteran's active 
service, but prior to him completing 180 days of his active 
service.  Accordingly, the law is dispositive in this matter 
and no further notification or development is warranted under 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, (2000).  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), promulgated pursuant to the 
enabling statute.


ORDER

Service connection for extraction of teeth for the purpose of 
treatment is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

